 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A LAW CORPORATION
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Tel: (323) 938-3000
     Fax: (323) 937-9139
 5

 6   Attorneys for Plaintiffs
 7                               UNITED STATES DISTRICT COURT

 8                              CENTRAL DISTRICT OF CALIFORNIA

 9
     BOARD OF TRUSTEES OF THE SHEET                 Case No. 2:09-cv-07023-GAF-FMO
10   METAL WORKERS’ PENSION PLAN OF
     SOUTHERN CALIFORNIA, ARIZONA
11   AND NEVADA; BOARD OF TRUSTEES                  [         RENEWAL OF
     OF THE SHEET METAL WORKERS’                    JUDGMENT BY CLERK
12   HEALTH PLAN OF SOUTHERN
     CALIFORNIA, ARIZONA AND NEVADA;
13   BOARD OF TRUSTEES OF THE SHEET
     METAL WORKERS’ SAVINGS PLAN OF
14   SOUTHERN CALIFORNIA; BOARD OF
     TRUSTEES OF THE SOUTHERN
15   CALIFORNIA SHEET METAL JOINT
     APPRENTICESHIP AND TRAINING
16   COMMITTEE; BOARD OF TRUSTEES OF
     THE SHEET METAL WORKERS’ LOCAL
17   105 RETIREE HEALTH PLAN; BOARD OF
     TRUSTEES OF THE SOUTHERN
18   CALIFORNIA SHEET METAL
     WORKERS’ 401(A) PLAN; BOARD OF
19   TRUSTEES OF THE SHEET METAL
     WORKERS’ INTERNATIONAL
20   ASSOCIATION, LOCAL UNION NO. 105
     UNION DUES CHECK-OFF FUND; AND
21   BOARD OF TRUSTEES OF THE SHEET
     METAL INDUSTRY FUND OF LOS
     ANGELES,
22
     Plaintiffs,
23
                   v.
24
     WESTWAY CONSTRUCTION, INC.;
25   MELINEH DER SARKISSIAN; and ZAREH
     KHANBABYAN, individuals
26
            Defendants.
27

28
                                                   1
                                [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
 1          NOW, upon application of plaintiffs, Board of Trustees of the Sheet Metal Workers’ Pension
 2   Plan of Southern California, Arizona and Nevada; Board of Trustees of the Sheet Metal Workers’
 3   Health Plan of Southern California, Arizona and Nevada; Board of Trustees of the Sheet Metal
 4   Workers’ Savings Plan of Southern California; Board of Trustees of the Southern California Sheet
 5   Metal Joint Apprenticeship and Training Committee; Board of Trustees of the Sheet Metal
 6   Workers’ Local 105 Retiree Health Plan; Board of Trustees of the Southern California Sheet Metal
 7   Workers’ 401(A) Plan; Board of Trustees of the Sheet Metal Workers’ International Association,
 8   Local Union No. 105 Union Dues Check-off Fund; and Board of Trustees of the Sheet Metal
 9   Industry Fund of Los Angeles, (collectively the “Trust Funds” or “Plans”), and upon declaration
10   that judgment debtors, Westway Construction, Inc. and Zareh Khanbabyan, individual
11   (“Defendants”) have failed to pay the total amount of said judgment; and that Defendants are
12   indebted to the Plans. This renewal applies to all defendants except for Melineh Deer Sarkissian
13   who filed for Chapter 7 bankruptcy on July 31, 2019.
14          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment against
15   Defendants, be renewed in the amount of $199,171.80, which is broken down as follows:
16                  a.    Principal:                        $146,249.92
17                  b.    Liquidated Damages:               $36,543.55
18                  c.    Judgment interest:                $8,652.46
19                  d.    Attorneys Fees:                   $7,225.87
20                  e.    Costs:                            $500.00
21                 Subtotal (Judgment as entered):          $199,171.80
22                  f.    Less credits after judgment:      $109,770.08
23          GRAND TOTAL:                              $89,401.72
24

25   IT IS SO ORDERED.
26
27           January 22, 2020
     Dated: __________________                    __________________
                                                                   ___________
                                                  ________________________________
                                             DeputyClerk of Court
28   KIRY K. GRAY,
     Clerk of U.S. District Court                      2
                                    [PROPOSED] RENEWAL OF JUDGMENT BY CLERK
